Exhibit 10.1

FOURTH AMENDMENT

TO THE

CONTRACT OF EMPLOYMENT

BETWEEN FOSTER WHEELER ENERGY LIMITED

AND

MICHELLE K. DAVIES

WHEREAS, FOSTER WHEELER ENERGY LIMITED (the “Company”) entered into a Contract
of Employment with MICHELLE K. DAVIES (the “Executive”) dated 8th August 2008
(the “Contract”), a First Amendment thereto effective as of January 1, 2010, a
Second Amendment thereto effective as of November 1, 2011, and a Third Amendment
thereto effective as of March 1, 2013 (the Contract, as amended by the First,
Second and Third Amendments, the “Agreement”); and

WHEREAS, in connection with internal restructurings and the adoption of the
Foster Wheeler AG Senior Executive Severance Plan, the parties wish to amend the
Agreement as set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree that the
Agreement is amended effective as of May 7, 2013 (the “Fourth Amendment
Effective Date”) as follows:

 

1. The definition of “For Cause by the Company” in Section 1.1.1(ii) of the
Agreement, which was inserted by the Second Amendment, is hereby amended in its
entirety to read as follows:

“(ii) For Cause By the Company: notice of termination for Cause. As used herein,
“Cause” means:

(A) conviction of a criminal offence (other than road traffic offenses that do
not involve homicide) for which a custodial sentence may be imposed;

(B) actual or attempted theft or embezzlement of Company or any of the Company’s
affiliates’ assets;

(C) use of illegal drugs;

(D) material breach of the Agreement that the Executive has not cured within
thirty (30) days after the Company has provided the Executive notice of the
material breach which shall be given within sixty (60) days of the Company’s
knowledge of the occurrence of the material breach;

(E) commission of an act of moral turpitude that in the judgment of the Board
can reasonably be expected to have an adverse effect on the business, reputation
or financial situation of the Company and/or any of the Company’s affiliates
and/or the ability of the Executive to perform the Executive’s duties;

(F) gross negligence or willful misconduct in performance of the Executive’s
duties;

(G) breach of fiduciary duty to the Company or Company’s affiliates;

(H) willful refusal to perform the duties of Executive’s titled position; or

(I) a material violation of the Foster Wheeler Code of Business Conduct and
Ethics.”



--------------------------------------------------------------------------------

2. The definition of “Change of Control” in Section 1.3.1(ii) of the Agreement,
which was inserted by the Second Amendment, is hereby amended in its entirety to
read as follows:

“(ii) Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

(A) The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Parent where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Parent entitled to vote generally in
the election of directors (the “Outstanding Parent Voting Securities”),
provided, however, that for purposes of this subparagraph (A), the following
acquisitions shall not be deemed to result in a Change of Control: (I) any
acquisition directly from the Parent or any corporation or other legal entity
controlled, directly or indirectly, by the Parent, (II) any acquisition by the
Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any corporation or
other legal entity controlled, directly or indirectly, by the Parent, or (IV)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (I), (II), and (III) of subparagraph (C) below; and provided, further,
that if any Person’s Beneficial Ownership of the Outstanding Parent Voting
Securities reaches or exceeds twenty percent (20%) as a result of a transaction
described in clause (I) or (II) above, and such Person subsequently acquires
Beneficial Ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Parent Voting
Securities;

(B) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(C) The consummation of a reorganization, merger, amalgamation or consolidation
or sale or other disposition of all or substantially all of the assets of the
Parent (“Business Combination”) or, if consummation of such Business Combination
is subject to the consent of any government or governmental agency, the later of
the obtaining of such consent (either explicitly or implicitly by consummation)
or the consummation of such Business Combination; excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who were the Beneficial Owners of the Outstanding
Parent Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then

 

2



--------------------------------------------------------------------------------

outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one (1) or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Voting Securities, (II) no Person
(excluding any (x) corporation owned, directly or indirectly, by the Beneficial
Owner of the Outstanding Parent Voting Securities as described in clause
(I) immediately preceding, or (y) employee benefit plan (or related trust) of
the Parent or such corporation resulting from such Business Combination, or any
of their respective subsidiaries) Beneficially Owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (III) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(D) Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

(E) The following terms shall have the meaning set forth in this
Section 1.3.1(ii): “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.”

 

3. Section 1.3.2 of the Agreement, which was inserted by the Second Amendment,
is hereby amended in its entirety to read as follows:

“1.3.2 Obligations of the Company upon Executive’s Voluntary Termination with
Good Reason or the Company’s Termination of Executive Without Cause (Other Than
for Death or Disability) During the Change of Control Period. If, during the
Change of Control Period, the Company terminates the Executive’s employment
without Cause (other than for death or Disability) or the Executive terminates
the Executive’s employment for Good Reason, then, in addition to the Accrued
Obligations, the Company shall pay or provide to the Executive the following:

(i) Base Salary at the rate in effect on the Termination Date (but disregarding
any decrease in Base Salary that constituted the basis for the Executive’s
Voluntary Termination with Good Reason during the Change of Control Period) for
a period of two (2) years (the “Change of Control Severance Period”), payable in
a lump sum in cash on the sixtieth (60th) day after the Termination Date;

(ii) an amount equal to the product of (1) one hundred percent (100%) of the
Executive’s annual cash incentive bonus payment at target (but disregarding any
decrease in target that constituted the basis for the Executive’s Voluntary
Termination with Good Reason during the Change of Control Period) and (2) a
fraction, the numerator of which is the number of days in the current fiscal
year through and including the Termination Date, and the denominator of which is
the number of days in such year, paid in a lump sum in cash on the

 

3



--------------------------------------------------------------------------------

sixtieth (60th) day after the Termination Date, provided, however, that if the
terms of the Bonus Program in effect for the fiscal year that includes the
Termination Date provide for a payment to the Executive of a portion of her
Annual Bonus for such year upon the termination of employment, the amount
described in this subparagraph (ii) shall be due only to the extent it exceeds
the payment made under the Bonus Program, with an appropriate adjustment being
made to whichever of the payments is made later;

(iii) one (1) payment in an amount equal to two hundred percent (200%) of the
Executive’s annual cash incentive bonus payment at target for the year that
includes the Termination Date (but disregarding any decrease in target that
constituted the basis for the Executive’s Voluntary Termination with Good Reason
during the Change of Control Period), payable in a lump sum in cash on the
sixtieth (60th) day after the Termination Date;

(iv) continued benefits under the Company’s medical benefits plan or programme
during the Change of Control Severance Period at active employee levels and at
active employee cost, if and to the extent the Executive was participating in
any such plan on the Termination Date, or, at the Company’s discretion, payment
to the Executive of an amount equivalent to the cost of the Executive acquiring
a private or individual policy providing substantially similar benefits less the
amount the Executive would have paid for medical benefits if she had remained an
active employee;

(v) full and immediate vesting of all stock options, restricted stock units,
restricted stock, and other similar equity awards; and

(vi) senior executive level career transition assistance services paid directly
by the Company to a firm selected by the Executive in consultation with the
Company and approved by the Company for a period not to exceed the end of the
second (2nd) year after the year that includes the Termination Date, and in an
amount not to exceed fifteen thousand United States dollars (US$15,000) in the
aggregate (which maximum amount will be converted to British pounds using the
exchange rate on the Termination Date); provided that no cash payment will be
paid in lieu if the Executive chooses not to make use of career transition
assistance.

Notwithstanding any other provision of this Agreement, the pay and benefits that
are due to the Executive pursuant to this Section 1.3.2 are subject to and in
consideration of the Executive entering into a legally binding Compromise
Agreement in a form and within the time that the Company normally requires, it
being understood and agreed that the Compromise Agreement may, at the Company’s
discretion and among other things, repeat the provisions of Articles 2
(Restrictions), 3 (Confidentiality and Intellectual Property), and 4
(Enforceability) hereof. For the avoidance of doubt, the payments and benefits
set forth in this Section 1.3.2 are in lieu of, not in addition to, the amounts
set forth in Section 1.2.2.”

 

4. Pursuant to the Contract’s Job Title and Duties clause, as amended by the
Second Amendment, as of the Fourth Amendment Effective Date the Company hereby
transfers Executive’s employment to Foster Wheeler Management Limited
(“FWMLTD”), an affiliate of the Company, and such transfer shall not be deemed a
termination of employment under the Agreement. For the avoidance of doubt, the
Executive’s period of continuous employment under the Agreement started on
1 October 2008 (“the Executive’s period of continuous employment”) and will
continue notwithstanding this transfer to FWMLTD. Further, effective with such
transfer, all of the Company’s obligations hereunder shall be assumed by and be
binding upon, and all of the Company’s rights hereunder shall be assigned to,
FWMLTD and the defined term “Company” as used herein and in the Agreement shall
hereafter be deemed amended to mean FWMLTD.

 

4



--------------------------------------------------------------------------------

Nothing contained herein shall be construed to preclude the transfer of
Executive’s employment to another affiliate of the Company (“Subsequent
Employer”) at any time during the Term and no such transfer shall be deemed to
be a termination of employment under the Agreement and the Executive’s period of
continuous employment will continue notwithstanding any such transfer; provided,
that, effective with any such transfer, all of the Company’s and/or FWMLTD’s
obligations hereunder shall be assumed by and be binding upon, and all of the
Company’s and/or FWMLTD’s rights hereunder shall be assigned to, such Subsequent
Employer and the defined terms “Company” and “FWMLTD” as used herein and in the
Agreement shall thereafter be deemed amended to mean such Subsequent Employer.
Notwithstanding the foregoing, FWMLTD shall remain guarantor on all financial
obligations under the Agreement following any transfer to a Subsequent Employer.
Except as otherwise provided above, all of the terms and conditions of the
Agreement, including without limitation, Executive’s rights and obligations,
shall remain in full force and effect following such transfer(s) of employment.

 

5. Terms that are not specifically defined in this Fourth Amendment shall have
the definition provided in the Agreement.

 

6. Other than as expressly set forth in this Fourth Amendment, the Agreement
remains unchanged.

 

7. This Fourth Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
the Agreement effective as of the Fourth Amendment Effective Date.

 

FOSTER WHEELER ENERGY LIMITED By:   /s/ Franco Baseotto Name:   Franco Baseotto
Title:   Director Dated:   7 May 2013 FOSTER WHEELER MANAGEMENT LIMITED By:  
/s/ Rakesh K. Jindal Name:   Rakesh K. Jindal Title:   Director Dated:   7/5/13

 

/s/ Michelle K. Davies Michelle K. Davies Dated:   7 May 2013

 

6